NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 19-3140
                                       __________

                                     LINDA LACEY,
                                              Appellant

                                             v.

                 CITY OF NEWARK; NEWARK PROSECUTORS OFFICE
                      ____________________________________

                     On Appeal from the United States District Court
                               for the District of New Jersey
                         (D.C. Civil Action No. 2:18-cv-16757)
                      District Judge: Honorable Susan D. Wigenton
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   August 17, 2020
                 Before: JORDAN, BIBAS and PHIPPS, Circuit Judges

                           (Opinion filed: September 28, 2020)
                                      ___________

                                       OPINION*
                                      ___________

PER CURIAM

       Linda Lacey, who is proceeding pro se, appeals from orders of the United States

District Court for the District of New Jersey sua sponte dismissing her complaint for


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
failure to state a claim, rejecting her amended complaint, and denying her motion for

leave to file a second amended complaint. For the reasons set forth below, we will affirm

the District Court’s judgment.

       In December 2018, Lacey filed a pro se complaint against the City of Newark and

the City’s Prosecutor’s Office. She alleged that she was arrested at a court appearance on

December 16, 2016, and incarcerated at the Essex County Correctional Facility for over

three weeks. By order entered December 7, 2018, the District Court sua sponte dismissed

the complaint, stating that Lacey “needs to specify her claims and the specific conduct of

specific defendants. [She] cannot assert vague and broad claims.” The District Court

granted Lacey 30 days to file an amended complaint. Lacey successfully moved for

several extensions of that time period.

       On the last day of the extended filing deadline, June 19, 2019, Lacey filed an

amended complaint, naming as defendants Newark Municipal Court Judge Marvin C.

Adames and the City of Newark.1 In the amended complaint, Lacey explained that she

had been charged with a petty disorderly persons offense based on her landlord’s

allegation that she had damaged a door to her apartment. Lacey appeared before Judge

Adames on December 16, 2016, for a scheduled conference on those charges. According


1
  Lacey also moved to reopen the case, as the District Court had instructed her to do in its
order of December 7, 2018. But because Lacey filed her amended complaint within the
extended time authorized by the District Court and before entry of a final adverse
judgment, See Fed. R. Civ. P. 15(a)(2), she did not need to satisfy “the ‘heavier burden’
that applies to requests ‘for reopening a case.’” Energy Conversion Devices Liquidation
Trust v. Trina Solar Ltd., 833 F.3d 680, 691 (6th Cir. 2016) (citation omitted).


                                             2
to Lacey, after concluding the hearing on the disorderly persons offense charges, Judge

Adames “proceeded with the hearing on a matter[]—landlord and tenant issues, that was

not before him.” Lacey asserts that Judge Adames then wrongfully ordered her arrest for

contempt, impermissibly had her detained for 23 days, and improperly sought to have her

undergo a psychological examination while in custody. By order entered July 24, 2019,

the District Court rejected Lacey’s amended complaint, holding that Lacey’s claims

against judge Adames were barred by absolute judicial immunity and that her “claims

against the City, which broadly allege only that it knew of and condoned [Judge]

Adames’ alleged wrongful behavior, are insufficient to support a claim entitling [her] to

relief.”

       Lacey filed a “Motion for Reconsideration” on August 7, 2019, asking the District

Court to allow her to file a second amended complaint, which she attached.2 The District

Court denied that motion, stating that it “fails to identify any intervening change in the

relevant law, new evidence that was unavailable at the time this Court entered its

decision, or an error of fact or law that, if left uncorrected, would result in manifest

injustice.” Lacey appealed.

       We have jurisdiction under 28 U.S.C. § 1291. Our review encompasses the order

rejecting Lacey’s amended complaint, as well as the order denying the motion for




2
 Although Lacey filed the motion for reconsideration pro se, the proposed second
amended complaint was prepared by an attorney.


                                              3
reconsideration.3 See LeBoon v. Lancaster Jewish Cmty. Ctr. Ass’n, 503 F.3d 217, 225

n.6 (3d Cir. 2007) (noting that, generally, a timely appeal from the denial of a timely

motion for reconsideration brings up the underlying judgment for review). We exercise

plenary review over the District Court’s order of July 24, 2019, which effectively sua

sponte dismissed Lacey’s first amended complaint for failure to state a claim. See Allah

v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000). We review for abuse of discretion the

denial of a motion for reconsideration that seeks leave to file an amended complaint.

Jang v. Boston Scientific Scimed, Inc., 729 F.3d 357, 368 (3d Cir. 2013).

       With respect to the order rejecting Lacey’s amended complaint for failure to state

a claim, we conclude that the District Court properly held that Judge Adames was entitled

to absolute judicial immunity.4 Judicial immunity applies even if the judge’s actions

were ‘“in error, w[ere] done maliciously, or w[ere] in excess of [their] authority,’” unless

the judge acted in clear absence of all jurisdiction. Capogrosso v. Supreme Court of N.J.,

588 F.3d 180, 184 (3d Cir. 2009) (per curiam) (quoting Azubuko v. Royal, 443 F.3d 302,


3
 We also have jurisdiction over the order of December 7, 2018, dismissing the original
complaint. Lacey does not meaningfully challenge that determination on appeal, see
Kost v. Kozakiewicz, 1 F.3d 176, 182 (3d Cir. 1993) (noting that issues not raised on
appeal are deemed abandoned and waived), but, even if she had, we agree with the
District Court that the original complaint failed to “specify her claims and the specific
conduct of specific defendants.”
4
  The District Court also properly held that Lacey’s claims against the City of Newark
failed to state a claim upon which relief may be granted. Those claims vaguely suggested
only that the City knew of and condoned Judge Adames’ behavior. See Monell v. Dep’t
of Soc. Servs., 436 U.S. 658 (1978); Groman v. Twp. of Manalapan, 47 F.3d 628, 637
(3d Cir. 1995) (holding that “vague assertions” were insufficient to impose Monell
liability and that “municipality cannot be held liable under § 1983 on a respondeat

                                             4
303 (3d Cir. 2006)). In addition, we have held that a New Jersey Municipal Court judge,

like Judge Adames here, had absolute judicial immunity for holding in contempt a party

charged with a petty disorderly persons offense and jailing him without granting a stay as

required by a court rule. See Figueroa v. Blackburn, 208 F.3d 435, 443-45 (3d Cir.

2000). Thus, to the extent that Judge Adames detained Lacey solely for contempt in

connection with the petty disorderly persons offense, he was protected by absolute

judicial immunity. See id. at 443-45; N.J.S.A. 2B:12-17 (specifying that municipal

courts have jurisdiction over, among other things, petty disorderly persons offenses).

       Lacey also appeared to allege that Judge Adames ordered her detained for a

psychological evaluation in connection with a landlord/tenant dispute over which he

lacked jurisdiction. According to Lacey, after Judge Adames “relieved the attorneys”

who were representing her in the petty disorderly persons offense case, he turned his

attention to a dispute between Lacey and her landlord “that was not before him.” Am.

Comp’l, ¶ 12. It was during that portion of the hearing that Judge Adames ordered Lacey

arrested and detained for a psychological evaluation. Am. Comp’l, ¶ 12 & 13. But Judge

Adames, who clearly had authority to preside over the petty disorderly persons offense,

see N.J.S.A. 2B:12-17(c), is entitled to immunity even if he lacked jurisdiction over the

landlord/tenant dispute. See Figueroa, 208 F.3d at 443-44 (explaining that, generally,

“where a court has some subject matter jurisdiction, there is sufficient jurisdiction for

immunity purposes”) (citation and quotation omitted). In addition, judicial immunity


superior theory”).

                                              5
exists even though Judge Adames allegedly violated New Jersey statutes and rules by

failing to inform Lacey of the contempt charges or make the requisite findings for

involuntary commitment. See id. at 444-45 & n.9. Thus, the District Court correctly

concluded that the amended complaint failed to state a claim against Judge Adames.

       We further conclude that any error in the consideration of Lacey’s Rule 59(e)

motion was harmless. In that motion, which was filed in August 2019, Lacey sought to

file a second amended complaint. See Fed. R. Civ. P. 15(a). A post-judgment motion to

amend a complaint is properly construed as either a motion pursuant to Rule 59(e) or

Rule 60(b) of the Federal Rules of Civil Procedure, depending upon when it was filed.

See Burtch v. Milberg Factors, Inc., 662 F.3d 212, 230 (3d Cir. 2011). Because Lacey

filed her motion for reconsideration within 28 days of the entry of the order rejecting her

amended complaint, the District Court properly considered the reconsideration motion

under Rule 59(e). Id. at 230 n.7. Generally, a motion for reconsideration under Rule

59(e) must rely on an intervening change in the relevant law, new evidence that was

previously unavailable, or an error of fact or law that, if left uncorrected, would result in

manifest injustice. See Max’s Seafood Café v. Quinteros, 176 F.3d 669, 677 (3d Cir.

1999). But when a timely motion to amend the complaint is filed under Rule 59(e), “the

Rule 15 and 59 inquiries turn on the same factors,” and leave to amend must be assessed

for “undue delay, bad faith, prejudice to the opposing party, or futility.” Jang, 729 F.3d

at 367-68 (citations omitted). Here, although the District Court did not specifically

consider those factors, we nevertheless “conclude that the District Court’s findings would


                                              6
support denial of leave to amend under Rule 15(a).” Arthur v. Maersk, Inc., 434 F.3d

196, 204 (3d Cir. 2006). In particular, Lacey’s second amended complaint was filed over

three and a half years after the incident giving rise to her claims, and over a year and a

half after she first brought suit in federal court. See Nikitine v. Wilmington Trust Co.,

715 F.3d 388, 391 (1st Cir. 2013) (affirming dismissal on undue delay grounds where

“the plaintiff allowed nearly a year to elapse before seeking to amend his complaint and

proffered no good reason for the delay”). And, we conclude, the second amended

complaint was no more successful than Lacey’s first amended complaint in making

allegations that might overcome the judicial immunity that protects Judge Adames or, for

that matter, in tying the judge’s conduct to the City of Newark, see supra n.4.

       For the foregoing reasons, we will affirm the District Court’s judgment.




                                              7